


117 S379 IS: Libya Stabilization Act
U.S. Senate
2021-02-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 379
IN THE SENATE OF THE UNITED STATES

February 23, 2021
Mr. Coons (for himself, Mr. Graham, Mr. Murphy, and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations

A BILL
To advance a diplomatic solution to the conflict in Libya and support the people of Libya. 


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Libya Stabilization Act. (b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Findings; statement of policy.
TITLE I—Identifying challenges to stability in Libya
Sec. 101. Codification of Executive Order 13726.
Sec. 102. Report on activities of certain foreign governments and actors in Libya.
Sec. 103. Strategy to counter Russian influence in Libya.
TITLE II—Actions to address foreign intervention in Libya
Sec. 201. Definitions.
Sec. 202. Imposition of sanctions with respect to persons supporting Russian military intervention in Libya.
Sec. 203. Imposition of sanctions with respect to persons threatening the peace or stability of Libya.
Sec. 204. Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed in Libya.
Sec. 205. Sanctions described.
Sec. 206. Waiver; exceptions.
Sec. 207. Implementation; regulations; penalties.
Sec. 208. Termination.
TITLE III—Assistance for Libya
Sec. 301. Humanitarian relief for the people of Libya and international refugees and migrants in Libya.
Sec. 302. Support for democratic governance, elections, and democratic civil society.
Sec. 303. Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management.
Sec. 304. Recovering assets stolen from the Libyan people.
2.Findings; statement of policy
(a)FindingsCongress makes the following findings: (1)The stability and territorial unity of Libya is critical to the security of the United States, Europe, North Africa, and the Sahel, as well as maritime routes in the southern Mediterranean Sea.
(2)AFRICOM has identified containing instability in Libya as one of its six main lines of effort in Africa and works to support diplomatic efforts to reconstitute the Libyan state and to disrupt terrorist organizations that impede that process or threaten United States interests. (3)On April 4, 2019, Khalifa Haftar, the commander of the Libyan Arab Armed Forces/Libyan National Army (LAAF/LNA) movement, ordered forces loyal to him to begin a unilateral military operation to take control of Tripoli, the capital of Libya and seat of the Government of National Accord (GNA), an interim body that emerged from previous United Nations-backed negotiations which the United States Government and United Nations Security Council have recognized since 2015. 
(4)Although the LAAF/LNA movement initiated the offensive, all parties to the conflict and their associated forces have since April 2019 failed to observe their obligations under international humanitarian law and increased the geographic scope of the conflict, including by using heavy weapons, aircraft, and armed drones provided by foreign powers in violation of the United Nations arms embargo. Foreign mercenaries have reportedly also participated in the conflict.  (5)In November 2019, the GNA and the Government of Turkey signed a Memorandum of Understanding on maritime boundaries in the Mediterranean Sea, which was opposed by European Union member states and other countries in the region.
(6)On January 19, 2020, at a peace conference in Berlin, representatives of the Governments of Algeria, China, Egypt, France, Germany, Italy, Russia, Turkey, the Republic of Congo, the United Arab Emirates, the United Kingdom, and the United States, as well as regional and multilateral organizations, agreed to refrain from interference in Libya’s internal affairs, abide by the United Nations arms embargo, and advance a 55-point communique to resolve the conflict in Libya. (7)On January 30, 2020, then-United Nations Special Representative of the Secretary General (SRSG) Ghassan Salamé asserted that the warring parties have continued to receive a sizable amount of advanced equipment, fighters, and advisors from foreign sponsors, in brazen violation of the UN arms embargo as well as of the pledges made by representatives of these countries in Berlin.
(8)On February 12, 2020, the United States Assistant Secretary of State for Near Eastern Affairs testified before the Committee on Foreign Relations of the Senate, The task of bringing the Libyans back to the negotiating table has been complicated by the involvement of external actors. Libya is not the place for Russian mercenaries, or fighters from Syria, Chad, and Sudan. It is not the place for the Emiratis, Russians, or Turks to be fighting battles on the ground through intermediaries they sponsor or support with sophisticated and deadly equipment in pursuit of their own agendas.. (9)On September 2, 2020, Acting SRSG Stephanie Williams described to the United Nations Security Council cargo shipments and dozens of military resupply flights to the LAAF/LNA and the GNA as an alarming breach of Libya’s sovereignty, a blatant violation of the UN arms embargo, not to mention the commitments undertaken by the Berlin conference participants.
(10)On October 23, 2020, conflict parties in Libya agreed to a United Nations-facilitated ceasefire which called for all military units and armed groups on the front lines to return to their camps, all mercenaries and foreign fighters to depart from Libyan territory, and all military agreements on training be suspended within three months of the ceasefire’s signing. Ceasefire enforcement is historically difficult in Libya, and as of February 2021, mercenaries, foreign fighters, and foreign militaries remained active there. On February 4, 2021, the United Nations Security Council requested an advance team be sent to Libya as a first step to sending monitors to observe the ceasefire. (11)On November 13, 2020, UNSMIL announced that national elections in Libya are scheduled to take place on December 24, 2021. On January 20, 2021, Libyan leaders agreed to hold a constitutional referendum prior to the December 2021 election. On February 5, 2021, the 74-member United Nations-led Libyan Political Dialogue Forum reached an agreement on a unified interim Libyan executive to lead the country to national elections on December 24, 2021. 
(12)According to the United Nations, since the LNA movement offensive began in April 2019, the conflict in Libya has led to the deaths of more than 400 civilians and the displacement of more than 200,000 people. (13)Parties to the conflict in Libya have killed civilians, committed torture and abuse, committed mass extrajudicial killings, requisitioned the houses of civilians, targeted medical facilities, and blocked humanitarian access to food, health, and other life-saving services, worsening humanitarian conditions.
(14)According to the United Nations Office for the Coordination of Humanitarian Affairs, as of December 2020, more than 574,000 migrants and refugees remained in Libya and continue to be at risk of killing, torture, arbitrary detention, rape and other forms of sexual and gender-based violence, forced labor, extortion and exploitation. Among these, between 1,000 and 3,000 migrants and refugees are held in official detention centers and many other migrants and refugees are believed to be held at other sites run by militias and trafficking groups. (15)On January 19, 2021, at least 43 migrants died in a shipwreck off of Libya’s coast, highlighting the vulnerable position of non-Libyan migrants who are either subject to detention and abuses in Libya or are forced to undertake unsafe attempts to reach Europe. More than 100 migrants drowned in 2020 and nearly 100 have drowned since January 2021 in the Mediterranean.
(16)On January 21, 2021, the United States joined the Governments of France, Germany, Italy, and the United Kingdom to remind all Berlin Conference participants of the need to continue to support a ceasefire, restore full respect for the UN arms embargo, and end the toxic foreign interference that undermines the aspirations of all Libyans to reestablish their sovereignty and choose their future peacefully through national elections. (b)Statement of policyIt is the policy of the United States—
(1)to engage regularly at the senior-most levels and assert there is no military solution to the conflict in Libya and that only a political process can secure United States interests, ensure a stable and unified Libya, reduce the threat of terrorism, and provide peace and opportunity to the people of Libya; (2)to support the implementation of United Nations Security Council Resolutions 1970 (2011) and 1973 (2011), which established an arms embargo on Libya, and subsequent resolutions modifying and extending the embargo;
(3)to support the implementation of United Nations Security Council Resolutions 2146 (2014) and 2362 (2017), which condemn attempts to illicitly export petroleum and refined petroleum products from Libya, including by parallel institutions which are not acting under the authority of the Government of National Accord;  (4)to promote unified and effective Libyan oversight over the Libyan National Oil Corporation, the Central Bank of Libya, and the Libyan Investment Authority; 
(5)to enforce Executive Order 13726 (81 Fed. Reg. 23559; relating to blocking property and suspending entry into the United States of persons contributing to the situation in Libya (April 19, 2016)), designed to target individuals or entities who threaten the peace, security, and stability of Libya; (6)to employ sanctions and support war-crimes prosecution, against any and all parties engaging in attacks on civilians, medical workers, and critical infrastructure, including water supplies, in Libya;
(7)to contribute to the peace and stability of Libya, prevent destabilizing arms shipments, and support efforts to safeguard Libya’s oil resources in accordance with United Nations Security Council Resolutions 2259 (2015), 2278 (2016), 2362 (2017), and 2473 (2019); (8)to leverage diplomatic relations to convince the parties to the conflict in Libya to de-escalate and persuade foreign powers to stop providing weapons and financing that exacerbate the conflict;
(9)to encourage the parties to continue to engage in the political process led by UNSMIL;  (10)to support the United Nations-mediated political process, which seeks a negotiated and peaceful solution to the Libyan crisis;
(11)that a negotiated and peaceful political solution should include a transitional, civilian-led government representing all Libyans, preparations for credible elections, a fair and transparent allocation of resources, interim security arrangements, and a process to reunify security and economic institutions; (12)to support constant, unimpeded, and reliable humanitarian access to those in need and to hold accountable those who impede or threaten the delivery of humanitarian assistance;
(13)to advocate for the immediate release and safe evacuations of detained refugees and migrants threatened by conflict in Libya; (14)to assist implementation of UNSMIL’s plan for the organized and gradual closure of migrant detention centers in Libya and ensure robust protection assistance for refugees and migrants; and
(15)to support future democratic development and the economic recovery of Libya both during and after a negotiated and peaceful political solution. IIdentifying challenges to stability in Libya 101.Codification of Executive Order 13726Notwithstanding any other provision of law or Executive order, Executive Order 13726 (81 Fed. Reg. 23559), signed on April 19, 2016, and entitled Blocking Property and Suspending Entry into the United States of Persons Contributing to the Situation in Libya shall have the force and effect of law.
102.Report on activities of certain foreign governments and actors in Libya
(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Director of National Intelligence, shall submit to the appropriate congressional committees a report that includes— (1)a description of the full extent of involvement in Libya by foreign governments, including the Governments of Russia, Turkey, the United Arab Emirates, Egypt, Sudan, Chad, the People’s Republic of China, Saudi Arabia, and Qatar, including—
(A)a description of which governments are linked to drone and aircraft strikes; (B)a list of the types and estimated amounts of equipment transferred by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya;
(C)the estimated dollar value of various types of equipment and financial support provided by each government described in this paragraph to the parties to the conflict, including foreign military contractors, mercenaries, or paramilitary forces operating in Libya; and (D)the identification of any regular or irregular forces, including but not limited to mercenary groups and militias operating inside Libya, at the direction or with the consent of governments listed in this paragraph;
(2)a determination and analysis of whether the actions by the governments identified in paragraph (1)— (A) violate the arms embargo with respect to Libya in accordance with United Nations Security Council Resolution 2473 (2019) and predecessor Security Council resolutions;
(B)contribute to civilian death, harm, or other violations of international humanitarian law; or (C)involved weapons of United States origin or were in violation of United States end user license agreements;
(3)a description of United States diplomatic engagement with any governments found to be in violation of the arms embargo regarding enforcement of the embargo;  (4)a list of the specific offending materiel or financial support transfers provided by a government described in paragraph (1) that violate the arms embargo with respect to Libya in accordance with United Nations Security Council Resolution 2473 (2019) and predecessor Security Council resolutions;
(5)a determination and analysis of the activities of foreign armed groups, including the Russian Wagner Group, military contractors and mercenaries employed or engaged by the governments of Turkey and the United Arab Emirates, affiliates of the Islamic State (ISIS), al-Qaida in the Islamic Maghreb (AQIM), and other extremist groups, in Libya; (6)a determination of whether and to what extent the conflict in Libya is enabling the recruitment and training efforts of armed groups, including affiliates of ISIS, AQIM, and other extremist groups;
(7)a description of European Union and North Atlantic Treaty Organization efforts to enforce the United Nations arms embargo and facilitate a sustainable ceasefire, and of United States diplomatic engagement on these efforts; (8)a description of any violations of the arms embargo by European Union member states; and
(9)a description of European Union and Arab League states’ contributions to ceasefire monitoring, arms embargo enforcement, and election support and how the United States can partner with the EU and Arab League states on such contributions.  (b)FormThe report required by subsection (a) shall be submitted in unclassified form, but may contain a classified annex.
(c)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)the Committee on Armed Services, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate; and
(2)the Committee on Armed Services, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives. 103.Strategy to counter Russian influence in Libya (a)FindingsCongress makes the following findings:
(1)In January 2020, General Stephen Townsend, Commander of AFRICOM, warned that in Libya, Russia seeks to demonstrate itself as an alternative partner to the West and seeks to position itself alongside the southern flank of NATO. (2)On May 29, 2020, AFRICOM assessed that Russia deployed 14 military aircraft to Libya to support Russian state-sponsored private military contractors there.
(3)On June 18, 2020, AFRICOM Director of Operations Brigadier General Bradford Gering stated that Russia continues to push for a strategic foothold on NATO’s southern flank … at the expense of innocent Libya lives. (4)In January 2021, United States officials told the international press that mercenaries affiliated with the Wagner Group were constructing sophisticated defensive fortifications in central Libya.
(b)Report and strategy
(1)ReportNot later than 90 days after the date of the enactment of this Act, the Secretary of State and the Secretary of Defense shall submit to the appropriate congressional committees a report on— (A)an assessment of Russian influence and objectives in Libya;
(B)the potential threat such influence poses to the United States, southern Europe, and NATO operations in the Mediterranean Sea; (C)Russia’s use of currency issuing and printing;
(D)Russia’s use of mercenaries, military contractors, and paramilitary forces in Libya; and (E)an assessment of the sanctions and other policies adopted by United States partners and allies against the Wagner Group and its destabilizing activities in Libya. 
(2)StrategyNot later than 30 days after the date on which the report required by paragraph (1) is submitted to the appropriate congressional committees, the Secretary of State and the Secretary of Defense shall brief the appropriate congressional committees regarding a strategy to counter threats identified in the report. (3)FormThe report required by paragraph (1) shall be submitted in unclassified form, but may contain a classified annex.
(4)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Foreign Relations, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and
(B)the Committee on Armed Services, the Committee on Foreign Affairs, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives. IIActions to address foreign intervention in Libya 201.DefinitionsIn this title:
(1)Admission; admitted, alienThe terms admission, admitted, and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101). (2)Appropriate congressional committeesThe term appropriate congressional committees means—
(A)the Committee on Foreign Affairs and the Committee on Financial Services of the House of Representatives; and (B)the Committee on Foreign Relations and the Committee on Banking, Housing, and Urban Affairs of the Senate. 
(3)Foreign personThe term foreign person means an individual or entity that is not a United States person and that is not a foreign government, unless acting in a commercial capacity. (4)KnowinglyThe term knowingly with respect to conduct, a circumstance, or a result, means that a person has actual knowledge, or should have known, of the conduct, the circumstance, or the result.
(5)United states personThe term United States person means— (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States;
(B)an entity organized under the laws of the United States or any jurisdiction within the United States, including a foreign branch of such an entity; or (C)any person in the United States.
202.Imposition of sanctions with respect to persons supporting Russian military intervention in Libya
(a)In generalOn and after the date that is 180 days after the date on which the report required by section 102 is submitted to the appropriate congressional committees, the President shall impose the sanctions described in section 205 with respect to a foreign person if the President determines that the foreign person, on or after the date of the enactment of this Act, knowingly engages in an activity described in subsection (b). (b)Activities describedA foreign person engages in an activity described in this subsection if the person knowingly provides significant financial, material, or technological support to, or knowingly engages in a significant transaction with a foreign person that is knowingly operating in a military capacity in Libya for or on behalf of the Government of the Russian Federation. 
203.Imposition of sanctions with respect to persons threatening the peace or stability of Libya
(a)In generalOn and after the date that is 180 days after the date of the enactment of this Act, the President shall impose the sanctions described in section 205 with respect to a foreign person if the President determines that the person, on or after the date of the enactment of this Act, knowingly engages in an activity described in subsection (b). (b)Activities describedA foreign person engages in an activity described in this subsection if, on or after the date of enactment, the person knowingly—
(1)is engaging in significant actions that threaten the peace, security, or stability of Libya by supplying arms or related material to Libyan forces; (2)is engaging in significant actions that obstruct, undermine, delay, or impede the United Nations-mediated political process that seeks a negotiated and peaceful solution to the Libyan crisis;
(3)is engaging in significant actions that lead to or result in the misappropriation of significant assets of the Government of Libya; (4)is involved in, or has been involved in, the significant illicit exploitation of crude oil or any other natural resources in Libya, including the significant illicit production, refining, brokering, sale, purchase, or export of oil produced in Libya;
(5)is significantly threatening or coercing financial institutions owned or controlled by the Government of Libya or the Libyan National Oil Company; (6)is significantly responsible for actions that are undermining—
(A)the United Nations-led political process to end the conflict in Libya; or (B)efforts to maintain peace and promote stabilization and economic recovery in Libya;
(7)is significantly responsible for civilian casualties or violations of international humanitarian law;  (8)is violating the UN arms embargo; 
(9)is a successor entity to a person referred to in any of paragraphs (1) through (8); (10)owns or controls, or is owned or controlled by, a person referred to in any of paragraphs (1) through (8);
(11)is acting for or on behalf of a person referred to in any of paragraphs (1) through (8); or (12)has provided, or attempted to provide, significant financial, material, technological, or other support for, or goods or services in support of, a person referred to in any of paragraphs (1) through (8).
204.Imposition of sanctions with respect to certain persons who are responsible for or complicit in human rights abuses committed in Libya
(a)In generalThe President shall impose the sanctions described in section 205 with respect to each foreign person on the list required by subsection (b). (b)List of persons (1)In generalNot later than 180 days after the date of the enactment of this Act, the President shall submit to the appropriate congressional committees a list of foreign persons that the President determines are knowingly responsible for or complicit in, or to have directly or indirectly engaged in, serious human rights abuses and violations of international humanitarian law committed in Libya.
(2)Updates of listThe President shall submit to the appropriate congressional committees an updated list under paragraph (1)— (A)not later than 180 days after the date of the enactment of this Act and annually thereafter until the date that is 5 years after such date of enactment; or
(B)as new information becomes available. (3)FormThe list required by paragraph (1) shall be submitted in unclassified form but may include a classified annex.
205.Sanctions describedThe sanctions to be imposed with respect to a foreign person under section 202, 203, or 204 are the following: (1)Blocking of propertyThe President shall exercise all of the powers granted to the President by the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) (except that the requirements of section 202 of such Act (50 U.S.C. 1701) shall not apply) to the extent necessary to block and prohibit all transactions in property and interests in property of the person if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
(2)Inadmissibility of certain individuals
(A)Ineligibility for visas, admission, or paroleAn alien described in section 202, 203, or 204(b)(1) is— (i)inadmissible to the United States;
(ii)ineligible to receive a visa or other documentation to enter the United States; and (iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).
(B)Current visas revoked
(i)In generalAn alien described in section 202, 203, or 204(b)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued. (ii)Immediate effectA revocation under clause (i) shall—
(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the alien’s possession. 
206.Waiver; exceptions
(a)WaiverThe President, acting through the Secretary of State, may waive the application of sanctions imposed with respect to a foreign person under this title if the Secretary— (1)determines that such a waiver is in the national interest of the United States; and
(2)not later than the date on which the waiver takes effect, submits to the appropriate congressional committees a notice of and justification for the waiver. (b)Exception for compliance with international obligationsSection 205(2) shall not apply to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States. 
(c)Exception relating to importation of goods
(1)In generalThe authorities and requirements to impose sanctions under this title shall not include the authority or requirement to impose sanctions on the importation of goods. (2)Good definedIn this subsection, the term good means any article, natural or man-made substance, material, supply or manufactured product, including inspection and test equipment and excluding technical data.
207.Implementation; regulations; penalties
(a)ImplementationThe President may exercise all authorities provided to the President under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this title. (b)RegulationsThe President shall issue such regulations, licenses, and orders as are necessary to carry out this title.
(c)PenaltiesA person that violates, attempts to violate, conspires to violate, or causes a violation of this title or any regulation, license, or order issued to carry out this title shall be subject to the penalties set forth in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) to the same extent as a person that commits an unlawful act described in subsection (a) of that section.  208.TerminationThe requirement to impose sanctions under this title shall terminate on December 31, 2026. 
IIIAssistance for Libya
301.Humanitarian relief for the people of Libya and international refugees and migrants in Libya
(a)Sense of CongressIt is the sense of Congress that— (1)the United States Government should—
(A)expand efforts to address Libya’s humanitarian crisis, which has been exacerbated by the conflict and the COVID–19 pandemic; (B)leverage diplomatic relations with the conflict parties to guarantee constant, reliable humanitarian access by frontline providers in Libya;
(C)leverage diplomatic relations with the conflict parties, the United Nations, and the European Union to ensure the release of vulnerable migrants and refugees from detention centers and ensure their voluntary safe passage; and (D)expand efforts to document and publicize violations of human rights and international humanitarian law and hold perpetrators accountable; and
(2)humanitarian assistance to address the crisis in Libya should be targeted toward those most in need and delivered through partners that uphold internationally recognized humanitarian principles. (b)Assistance authorized (1)In generalThe Administrator of the United States Agency for International Development, in coordination with the Secretary of State, is authorized to provide humanitarian assistance to individuals and communities in Libya.
(2)Included assistanceAssistance authorized by paragraph (1) shall include the following to affected communities, including refugee and migrant populations: (A)Urgently needed health assistance, including logistical and technical assistance to hospitals, ambulances, and health clinics to support an effective COVID–19 response and educational resources to increase COVID–19 vaccine acceptance.
(B)Resources and training to increase communication and education to help communities slow the spread of COVID–19 and to increase future vaccine acceptance. (C)Public health commodities and services, including medicines and basic medical supplies and equipment.
(D)Protection assistance for vulnerable populations, including women, children, refugees, and migrants. (E)Other assistance, including food, shelter, water, sanitation, and hygiene (WASH), as needed.
(F)Technical assistance to ensure health, food, and commodities are appropriately selected, procured, targeted, and distributed.  (c)StrategyNot later than 180 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy on the following:
(1)How the United States Government, working with relevant foreign governments and multilateral organizations, plans to address the humanitarian situation in Libya. (2)How to leverage diplomatic and assistance tools as well as strategic burden-sharing with international partners to improve the humanitarian situation in Libya.
(3)How to confront humanitarian access challenges, which have been compounded by COVID–19, and ensure the delivery of humanitarian aid. (4)How to ensure protection for vulnerable refugees and migrants.
(5)How to address tragic and persistent deaths of migrants and refugees at sea and human trafficking. (6)How the United States will engage in diplomatic efforts to ensure support from international donors, including foreign governments and multilateral organizations.
(d)Diplomatic engagementThe Secretary of State, in consultation with the Administrator of the United States Agency for International Development, shall work with relevant foreign governments and multilateral organizations to coordinate a high-level donor summit and carry out diplomatic engagement to advance the provision of humanitarian assistance to the people of Libya and international migrants and refugees in Libya and carry out the strategy required under subsection (c). (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—
(1)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
302.Support for democratic governance, elections, and democratic civil society
(a)In generalThe Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall— (1)work with the United Nations Support Mission in Libya to bolster Libyan efforts to prepare for national elections; 
(2)work to help the people of Libya and a future Libyan government unify Libyan financial and governing institutions to deliver tangible results that improve the lives of the Libyan people; (3)work to ensure transparent, credible, and inclusive future referenda and elections in Libya, including through supporting electoral security and domestic and international election observation and by providing related training and technical assistance to institutions with election-related responsibilities; and
(4)work with nongovernmental organizations— (A)to strengthen democratic governance and institutions to ensure that future elected governments are able to deliver improvements to the Libyan people, support decentralization, and give the public a stronger voice in their government;
(B)to increase public and stakeholder confidence in Libya’s electoral system; (C)to defend internationally recognized human rights for the people of Libya, including support for efforts to document crimes against humanity and violations of human rights;
(D)to combat corruption and improve the transparency and accountability of government institutions; and (E)to support the efforts of state and independent media outlets to broadcast, distribute, and share accurate and reliable news and information with the people of Libya. 
(b)Strategy requirement
(1)In generalNot later than 45 days after the date of the enactment of this Act, the Secretary of State, in coordination with the Administrator of the United States Agency for International Development, shall submit to the appropriate congressional committees a strategy to carry out the activities described in subsection (a). The strategy shall be updated, including with benchmarks of progress made to date, and resubmitted to the appropriate congressional committees not later than 15 days after the scheduling of credible presidential and parliamentary elections in Libya.  (2)Appropriate congressional committees definedIn this subsection, the term appropriate congressional committees means—
(A)the Committee on Foreign Relations and the Committee on Appropriations of the Senate; and (B)the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives.
(c)Authorization of appropriations
(1)In generalThere is authorized to be appropriated to the Secretary of State $23,000,000 for each of fiscal years 2022 through 2026 to carry out subsection (a). (2)Notification requirementsAny expenditure of amounts made available to carry out subsection (a) shall be subject to the notification requirements applicable to—
(A)expenditures from the Economic Support Fund under section 531(c) of the Foreign Assistance Act of 1961 (22 U.S.C. 2346(c)); and (B)expenditures from the Development Assistance Fund under section 653(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2413(a)).
303.Engaging international financial institutions to advance Libyan economic recovery and improve public sector financial management
(a)In generalThe Secretary of the Treasury, in consultation with the Secretary of State and the Administrator of the United States Agency for International Development, shall instruct the United States Executive Director at each international financial institution to use the voice, vote, and influence of the United States to support a Libyan-led process to develop a framework for the economic recovery of Libya and improved public sector financial management, complementary to United Nations-led peace efforts and in support of the future establishment of democratic institutions and the rule of law in Libya. (b)Additional elementsThe framework described in subsection (a) shall include the following policy proposals:
(1)To reunify the leadership and operations of Libya’s key economic ministries and institutions. (2)To improve the efficiency and reach of Libyan government programs that support poverty alleviation and a social safety net.
(3)To assist in reconciling the public accounts of national financial institutions and letters of credit issued by private Libyan financial institutions. (4)To restore the production and efficient management of Libya’s oil industry, including rebuilding any damaged energy infrastructure.
(5)To promote the development of private sector enterprise. (6)To improve the transparency and accountability of public sector employment and wage distribution.
(7)To strengthen supervision of and reform of Libyan financial institutions to minimize corruption and ensure resources equitably serve the people of Libya. (8)To eliminate exploitation of price controls and market distorting subsidies in the Libyan economy.
(c)ConsultationIn supporting the framework described in subsection (a), the Secretary of the Treasury shall instruct the United States Executive Director at each international financial institution to encourage the institution to consult with relevant stakeholders in the financial, governance, and energy sectors. (d)Definition of international financial institutionIn this section, the term international financial institution means the International Monetary Fund, International Bank for Reconstruction and Development, European Bank for Reconstruction and Development, International Development Association, International Finance Corporation, Multilateral Investment Guarantee Agency, African Development Bank, African Development Fund, Asian Development Bank, Inter-American Development Bank, Bank for Economic Cooperation and Development in the Middle East and North Africa, and Inter-American Investment Corporation.
(e)TerminationThe requirements of this section shall cease to be effective on December 31, 2026. 304.Recovering assets stolen from the Libyan people (a)Sense of CongressIt is the sense of Congress that the Secretary of State, the Secretary of the Treasury, and the Attorney General should advance a coordinated international effort—
(1)to carry out special financial investigations to identify and track assets taken from the people and institutions of Libya through theft, corruption, money laundering, or other illicit means; and (2)to work with foreign governments—
(A)to share financial investigations intelligence, as appropriate; (B)to oversee the assets identified pursuant to paragraph (1); and
(C)to provide technical assistance to help governments establish the necessary legal framework to carry out asset forfeitures. (b)Additional elementsThe coordinated international effort described in subsection (a) should include input from—
(1)the Office of Terrorist Financing and Financial Crimes of the Department of the Treasury; (2)the Financial Crimes Enforcement Network of the Department of the Treasury; and
(3)the Money Laundering and Asset Recovery Section of the Department of Justice.  